Citation Nr: 0708450	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  94-39 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970 and served in the United States Army National 
Guard from September 1974 to January 1995.  During the 
veteran's period of service with the National Guard, he was 
activated into active duty from January to September 1991 and 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1992 rating decision by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA) that denied 
the veteran's claims of entitlement to service connection for 
psychiatric disability and bilateral hearing loss.

In February 1996, the veteran testified at a hearing held at 
the local VA office before the undersigned Veterans Law 
Judge.

When this matter was previously before the Board in August 
1996 and December 2003, it was remanded for further 
development.


FINDINGS OF FACT

1.  The veteran complained of having nightmares and trouble 
sleeping during service, has been receiving psychiatric care 
since that time, has had anxiety and depression since service 
and is currently diagnosed as having dysthymic disorder.

2.  Service department audiometric test results obtained in 
July 1987 show that the veteran had level "A" hearing in 
his right ear and level "A" hearing in his left ear.

3.  Service department audiometric test results obtained in 
July 1987 show that the veteran had level I hearing in his 
right ear and level I hearing in his left ear.

4.  Service department audiometric test results obtained in 
June 1991 show that the veteran had level "A" hearing in 
his right ear and level "A" hearing in his left ear.

5.  Service department audiometric test results obtained in 
June 1991 show that the veteran had level I hearing in his 
right ear and level I hearing in his left ear.

6.  Service department audiometric test results obtained in 
August 1991 show that the veteran had level "A" hearing in 
his right ear and level "A" hearing in his left ear.

7.  Service department audiometric test results obtained in 
August 1991 show that the veteran had level II hearing in his 
right ear and level III hearing in his left ear.

8.  VA audiometric test results obtained in February 1992 
show that the veteran had level "A" hearing in his right 
ear and level "A" hearing in his left ear.

9.  VA audiometric test results obtained in February 1992 
show that the veteran had level I hearing in his right ear 
and level I hearing in his left ear.

10.  VA audiometric test results obtained in August 1992 show 
that the veteran had level "A" hearing in his right ear and 
level "A" hearing in his left ear.

11.  VA audiometric test results obtained in August 1992 show 
that the veteran had level I hearing in his right ear and 
level I hearing in his left ear.

12.  VA audiological evaluations conducted in June 1994 show 
that the veteran had level "A" hearing in his right ear and 
level "B" hearing in his left ear.

13.  Audiometric test results obtained in June 1994 show that 
the veteran had level I hearing in his right ear and level I 
hearing in his left ear.

14.  VA audiological evaluations conducted in August 1997 
show that the veteran had level "B" hearing in his right 
ear and level "B" hearing in his left ear.

15.  VA audiometric test results obtained in August 1997 show 
that the veteran had Level III hearing in his right ear and 
level IV hearing in his left ear.

16.  VA audiological evaluations conducted in May 2003 show 
that the veteran had level "B" hearing in his right ear and 
level "B" hearing in his left ear.

17.  Audiometric test results obtained in May 2003 show that 
the veteran had Level IV hearing in his right ear and level 
IV hearing in his left ear

18.  Although the veteran's bilateral hearing loss pre-dated 
his second period of active duty, the medical evidence 
indicates that the condition underwent a likely increase in 
severity beyond its natural progression during service.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, dysthymic disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).

2.  The veteran's bilateral hearing loss pre-existed his 
second period of active service and was aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1111, 1153, 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 4.85-4.87 (1987-
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
dysthymia and bilateral hearing loss, which represent 
complete grants of the benefits sought on appeal.  See 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, no discussion 
of VA's duties to notify and assist is required.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A.  Psychiatric disability

In his statements and February 1996 testimony, the veteran 
asserts that service connection is warranted for his 
psychiatric disability because he has suffered from chronic 
psychiatric problems, including anxiety and depression, since 
his second period of active service in the Southwest Asia 
theater of operations during the Persian Gulf War.  As the 
Board noted in the August 1996 remand, during the February 
1996 hearing, the veteran testified that he was subjected to 
enemy fire and was constantly in fear of missile attacks.  In 
his statements and testimony, the veteran has reported that 
he began feeling nervous and depressed while serving in the 
Persian Gulf and seeking private psychiatric care on 
September 18, 1991, the date of his discharge, from Dr. Elias 
R. Jiminez Olivo.  In this regard, the veteran explained that 
because of his education and training, as well as his 
experience working as a social worker, he understood that he 
needed professional help to treat his psychiatric condition.  
The veteran also points out that he filed his psychiatric 
disability claim on September 25, 1991, just one week after 
his discharge.

A Southwest Asia Demobilization/Redeployment Medical 
Evaluation Report, dated in June 1991, reflects that the 
veteran complained of having nightmares and trouble sleeping.

An August 1992 VA psychiatric examination report reflects 
that the veteran received treatment from Dr. Jimenez Olivo 
upon his return from the Persian Gulf, and that that 
physician prescribed Xanax to treat his psychiatric 
disability.  Based on his evaluation, the psychiatrist 
concluded that the veteran did not have an Axis I psychiatric 
disability; instead, he opined that the veteran had "anxiety 
features."

In an October 1993 statement, Dr. Jimenez Olivo confirmed 
that he began treating the veteran for psychiatric problems 
on September 18, 1991, and stated that his symptoms were 
consistent with a diagnosis of generalized anxiety disorder.

In the August 1996 remand, the Board concluded that the 
veteran's statements and testimony raised an inextricably 
intertwined claim of service connection for PTSD and remanded 
the matter to obtain additional records and to afford the 
veteran another formal VA psychiatric examination.

Pursuant to the Board's remand instructions, in May 2003, he 
was afforded a VA psychiatric examination.  The following 
month, VA also conducted a social and industrial survey, and 
in June 2003, the May 2003 VA examiner prepared a June 2003 
addendum to her report.  The May 2003 VA examiner ruled out a 
diagnosis of PTSD, and diagnosed the veteran as having 
dysthymic disorder.

Because the May 2003 VA examiner did not address whether the 
veteran's dysthymic disorder was related to service, in 
December 2003, the Board again remanded this claim for 
further development, to include having the veteran undergo 
another formal VA psychiatric examination, which was 
conducted in April 2006.  The April 2006 VA examination 
report reflects that the examiner diagnosed the veteran has 
having depressive disorder not otherwise specified.  With 
respect to the etiology/onset of the condition, the examiner 
opined that it was not related to service because the veteran 
had not sought psychiatric care since 1999 and there was no 
indication of any neuropsychiatric symptoms, complaints or 
treatment during service.

Additional private treatment records indicate that the 
veteran continues to receive care for his psychiatric 
disability, and in a June 2005 report, Dr. Jimenez Olivo 
reiterated that he had treated the veteran since September 
18, 1991, and reported that the veteran was taking 
psychiatric medications to treat his dysthymia.

As noted above, the veteran has testified that his 
psychiatric disability has been chronic since service.  In 
this regard, the Board acknowledges that because the veteran 
is trained as a social worker, he is a mental health 
professional and is competent to offer his impression as to 
whether he has a psychiatric disability that is related to 
his service in the in the Southwest Asia theater of 
operations during the Persian Gulf War.  See Cohen v. Brown, 
10 Vet. App. 128, 150 (1997); see also Cox v. Nicholson, 20 
Vet. App. 563, 569 (2007).  In adjudicating this claim, 
however, VA, may take into account that the veteran has a 
personal interest in the outcome of the proceeding.  See Pond 
v. West, 12 Vet. App. 341, 345 (1999); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the evidence shows that the veteran has had chronic 
psychiatric disability since his period of service in the in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  As such, resolving all reasonable doubt in the 
veteran's favor, the Board finds that service connection is 
warranted for dysthymia with depression not otherwise 
specified.  In reaching this conclusion, the Board finds the 
veteran's account of having chronic psychiatric problems 
since service is credible, and is consistent with the service 
records and reports prepared by his private psychiatrist, Dr. 
Jimenez Olivo's reports.  By contrast, the Board finds that 
the opinion offered by the April 2006 VA examiner is of 
little probative value because it is compromised by factual 
errors, e.g., whether the veteran complained of psychiatric 
symptoms during service and whether he continues to receive 
care for this condition.  As such, resolving all reasonable 
doubt in his favor, the Board finds that the veteran has 
dysthymia that is related to service.  Because service 
connection is being granted on a direct basis, an analysis of 
whether the provisions of 38 C.F.R. § 3.317 provide a basis 
for a grant of service connection is unnecessary.  

B.  Bilateral hearing loss

As noted above, the veteran was discharged from his initial 
period of active duty in April 1970, and thereafter served in 
the National Guard for many years prior to be recalled to 
active duty for the Persian Gulf War in January 1991.  

The law provides that a veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132.  Here, the periodic 
Reserve audiological evaluation conducted in July 1987 shows 
that the veteran was noted to have a pre-existing hearing 
loss, and indeed, he does not contend otherwise.  As such, 
there is no presumption of soundness at service entry with 
respect to this condition.  38 U.S.C.A. § 1111; see also 
Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); 
Crowe v. Brown, 7 Vet. App. 238 (1994).  

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre-
existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

Effective December 18, 1987, VA amended the rating criteria 
for evaluating hearing loss.  See 52 Fed. Reg. 44117 (1987).  
Former regulation 38 C.F.R. § 4.86a, in effect from 1987 
until June 9, 1999, provided that when claims were 
encountered in which the medical evidence necessary to 
establish service connection for hearing loss predates the 
use of puretone audiometry and controlled speech, service 
connection must be determined under the provisions of 
38 C.F.R. § 4.85 through 4.87a in effect on December 17, 
1987.  Id.  In light of 38 C.F.R. § 4.86a, the Board must 
apply the criteria in effect prior to December 18, 1987.  

The General Counsel of VA has held that where a law or 
regulation changes, the Board must generally determine if the 
revised version is more favorable to the veteran.  See 
VAOPGCPREC 3-2000 (2000).  Under those circumstances, the 
General Counsel advised that it might be necessary for the 
Board to apply both the old and new versions of the 
regulation, i.e., pre-December 18, 1987, and pre-June 10, 
1999, criteria.  In this regard, the Board notes that VA 
again amended the rating criteria for evaluating hearing 
loss, effective June 10, 1999.  See 64 Fed. Reg. 25202-25210 
(1999) (codified at 38 C.F.R. §§ 4.85-4.87).  Although the 
Board will report the May 2003 VA audiological findings for 
the purposes of showing that the veteran continues to suffer 
from a bilateral hearing loss disability, because the 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change, and since the adjudication of the veteran's bilateral 
hearing loss claim relates to whether an increase occurred in 
his hearing loss many years prior to the effective date of 
the June 10, 1999, revision, the Board will not apply the 
criteria that became effective on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 
(which contemplates an appellate period that both precedes 
and succeeds the effective date of the regulatory change).

The Board acknowledges that, to date, the veteran has not 
been notified of the criteria in effect for evaluating 
hearing loss prior to December 18, 1987.  Since the Board is 
granting service connection for bilateral hearing loss, 
however, the veteran has not been prejudiced.  In this 
regard, the Board notes that 38 C.F.R. § 19.9(b)(2) provides 
that the Board has the authority to consider appeals in light 
of laws, including but not limited to statutes, regulations 
and court decisions, that were not previously considered by 
the agency of original jurisdiction.  The Board points out 
that the validity of this regulation was specifically upheld 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1349 (Fed. Cir. 2003).  

Evaluations of bilateral hearing loss under the criteria in 
effect in November 1987, provided for ratings ranging from 
noncompensable to 80 percent based on organic impairment of 
hearing acuity within the conversational voice range (500 to 
2,000 cycles per second) as measured by controlled speech 
reception tests or puretone audiometry reported as a result 
of VA regional office or authorized audiology clinic 
examinations (or, where no other data was available, based on 
conversational voice in feet).  Under 38 C.F.R. § 4.85 
(1987), if the results of puretone audiometry were used, the 
equivalent literal designation for each ear, separately, was 
ascertained from Table VII, and the percentage evaluation 
determined in the same manner as for speech reception 
impairment in paragraph (b) of this section (specifically, 
the percentage of the overall evaluation was determinable 
from Table VII by intersecting the horizontal row appropriate 
for the literal designation for the ear having the better 
hearing and the vertical column appropriate to the literal 
designation for the ear having the poorer hearing.).  Again, 
there were six areas of impairment in efficiency indicated, 
"A" through "F", and they were determined under Table VI 
by the average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies of 500, 1,000, and 
2,000 hertz.  38 C.F.R. § 4.85, 4.87 and Part 4, Diagnostic 
Codes 6277 to 6297 (1987).  

Effective December 18, 1987, and for all times pertinent to 
this appeal, evaluations of bilateral defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87 Diagnostic 
Codes 6100-6110.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Although the veteran acknowledges that he had diminished 
hearing acuity prior to his entry into his second period of 
active service, in statements and testimony he cites the 
evidence showing that he received in-service care for his 
hearing loss during his second period of service and the 
service department finding that the condition was incurred in 
the line of duty.  As such, he maintains that service 
connection is warranted because the condition was aggravated 
due to in-service acoustic trauma while serving in the 
Persian Gulf.  

At the February 1996 Board hearing, the veteran testified 
that he initially noticed his diminished hearing acuity while 
serving in the Persian Gulf, and following his return to 
civilian life, realized that he had impaired hearing.  
Because service connection was not in effect for this 
condition, the veteran reported he was unable to get care at 
the San Juan, Puerto Rico, VA Medical Center, and that he 
instead received treatment at the Salisbury, North Carolina, 
VA Medical Center, where his cousin resided.  The veteran 
reports that Salisbury VA Medical Center issued him hearing 
aids shortly after his second period of active duty, which he 
maintains is evidence that his condition was aggravated by 
his second period of service.  

A July 1987 Report of Medical Examination, which was 
conducted because of the veteran's service in the National 
Guard, reflects that an audiological evaluation revealed pure 
tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
45
50
LEFT
35
15
30
50
40

Pure tone threshold levels averaged 31 decibels for the right 
ear and 34 decibels for his left ear.  On the second page of 
the medical report, block 76 contains a physical profile 
report which is divided into six categories (P, U, L, H, E, 
S).  The "P" stands for "physical capacity or stamina"; 
the "U" stands for "upper extremities"; the "L" stands 
for "lower extremities"; the "H" stands for "hearing and 
ear"; the "E" stands for "eyes"; and the "S" stands for 
"psychiatric."  The report shows a number "1" in each of 
the six categories, which reflects that he possessed a high 
level of medical fitness with respect to this condition.  See 
McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  The 
mechanical application of the rating schedule to the VA 
audiometric examination findings result in a determination 
that the veteran had level "A" hearing in both ears under 
the criteria in effect prior to December 18, 1987, and Level 
I hearing bilaterally pursuant to the criteria that became 
effective on that date.  

The veteran was seen on several additional occasions during 
his period of service in the Persian Gulf War for complaints 
of hearing loss.  In March 1991, while working in the customs 
section of Dammon Port, Saudi Arabia, he complained of having 
hearing loss and the examiner indicated that the veteran was 
not afforded hearing protection.  The veteran received 
outpatient care at the 85th Evacuation Hospital in Saudi 
Arabia and the service department determined that the injury 
was incurred in the line of duty.

In June 1991, he veteran was afforded an audiological 
evaluation, which revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
05
35
50
45
LEFT
20
05
15
45
45

Pure tone threshold levels averaged 28 decibels for the right 
ear and 34 decibels for his left ear.  Speech recognition 
tests were not performed, but the service department 
indicated that the veteran's hearing profile was changed to 
H-2, which represents a service department finding that the 
veteran's hearing acuity had worsened.  See McIntosh v. 
Brown, 4 Vet. App. at 555; the diagnosis was bilateral 
sensorineural hearing loss.  The mechanical application of 
the rating schedule to the VA audiometric examination 
findings result in a determination that the veteran had level 
"A" hearing in both ears under the criteria in effect prior 
to December 18, 1987, and Level I hearing bilaterally 
pursuant to the criteria that became effective on that date.

In June 1991, he veteran was afforded another audiological 
evaluation, which revealed pure tone threshold levels, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
05
15
45
45
LEFT
15
05
35
50
45

Pure tone threshold levels averaged 28 decibels for the right 
ear and 34 decibels for his left ear.  Speech recognition 
tests were not performed and the examiner diagnosed indicated 
that the veteran was qualified for redeployment.  The 
mechanical application of the rating schedule to the VA 
audiometric examination findings result in a determination 
that the veteran had level "A" hearing in both ears under 
the criteria in effect prior to December 18, 1987, and Level 
I hearing bilaterally pursuant to the criteria that became 
effective on that date.

In July 1991, the veteran was again seen for complaints of 
hearing loss, and the examiner noted that the veteran had 
diminished hearing in both ears and would benefit from 
amplification.  In August 1991, a service examiner reported 
that the veteran's speech discrimination ability had 
diminished hearing acuity, he was afforded another 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
45
60
LEFT
10
10
40
55
55

Pure tone threshold levels averaged 33 decibels for the right 
ear and 39 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and 80 percent in the left ear.  The mechanical 
application of the rating schedule to the VA audiometric 
examination findings result in a determination that the 
veteran had level "A" hearing in both ears under the 
criteria in effect prior to December 18, 1987, and Level II 
hearing in his right ear and level III hearing in his left 
ear pursuant to the criteria that became effective on that 
date.

In February 1992, the veteran was afforded a VA outpatient 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
15
45
60
LEFT
10
05
45
55
50

Pure tone threshold levels averaged 41 decibels for the right 
ear and 39 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in his 
right ear and 96 percent in his left ear.  The examiner 
diagnosed the veteran has having moderately severe 
sensorineural hearing loss in the right ear from 3000 to 4000 
hertz, and moderate sensorineural hearing loss in the left 
ear from 2000 to 4000 hertz.  The mechanical application of 
the rating schedule to the VA audiometric examination 
findings result in a finding that the veteran had level "A" 
hearing in both ears under the criteria in effect prior to 
December 18, 1987, and Level I hearing bilaterally pursuant 
to the criteria that became effective on that date.

In August 1992, the veteran was afforded a VA audiological 
evaluation.  The examiner noted the veteran's history of in-
service acoustic trauma.  The evaluation revealed pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
00
15
45
60
LEFT
10
05
45
55
50

Pure tone threshold levels averaged 30 decibels for the right 
ear and 39 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 94 percent in the left ear.  The examiner 
diagnosed the veteran as having bilateral sensorineural 
hearing loss.  The mechanical application of the rating 
schedule to the VA audiometric examination findings show that 
he had level "A" hearing in both ears under the criteria in 
effect prior to December 18, 1987, and Level I hearing 
bilaterally pursuant to the criteria that became effective on 
that date.

A February 1993 statement from Dr. German Gonzales reflects 
that he evaluated the veteran in August 1991 because of the 
veteran's complaints of mild hearing loss of five to six 
years duration that was aggravated during the Persian Gulf 
War due to his noise exposure.  The physician stated that 
when comparing an audiogram done in July 1983 to one 
performed in July 1991, the veteran's had moderate to severe 
sensorineural hearing loss for high tones, which was 
compatible with "noise exposure hearing loss."

In June 1994, the veteran hearing acuity was evaluated on an 
outpatient basis at the Salisbury, North Carolina, VA Medical 
Center.  The evaluation revealed pure tone threshold levels, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
45
55
70
LEFT
15
10
55
55
60

Speech recognition tests were not performed.  Pure tone 
threshold levels averaged 45 decibels for the right ear and 
45 decibels for his left ear.  The mechanical application of 
the rating schedule to the VA audiometric examination 
findings results in a determination that the veteran had 
level "A" hearing in his right ear and level "B" hearing 
in his left ear pursuant to the criteria in effect prior to 
December 18, 1987, and Level I hearing bilaterally under the 
criteria that became effective on that date.

In August 1997, the veteran was afforded another formal VA 
audiological evaluation, which revealed pure tone thresholds, 
in decibels, as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
60
55
65
LEFT
15
15
60
60
65

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 76 percent in the left ear.  
Pure tone threshold levels averaged 49 decibels for the right 
ear and 50 decibels for his left ear.  The examiner noted the 
veteran's history of in-service acoustic trauma while serving 
in the Persian Gulf and diagnosed the veteran as having 
progressive hearing loss.  The mechanical application of the 
rating schedule to the VA audiometric examination shows that 
the veteran had level "B" hearing in both ears under the 
criteria in effect prior to December 18, 1987, and Level III 
hearing in his right ear and level IV hearing in his left ear 
pursuant to the criteria that became effective on that date.  

The veteran was most recently afforded a formal VA 
audiological evaluation in May 2003, which revealed pure tone 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
60
55
80
LEFT
15
20
60
60
75

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 76 percent in the left ear.  
Pure tone threshold levels averaged 56 decibels for the right 
ear and 54 decibels for his left ear.  The mechanical 
application of the rating schedule to the VA audiometric 
examination findings result in a determination that the 
veteran had level "B" hearing in both ears under the 
criteria in effect prior to December 18, 1987, and Level IV 
hearing in his right ear and level IV hearing in his left ear 
pursuant to the criteria that became effective on that date.

With regard to whether the veteran's hearing loss was 
aggravated by service, the examiner stated, "Since the 
present sensorineural hearing loss was detected after 
termination of active duty in Korea and before his six months 
period spent in the Gulf War it could not be caused or 
aggravated by his Persian Gulf service in 1991."

Regulations provide that when, as here, a condition is 
properly found to have been pre-existing because it was noted 
at entry, the presumption of aggravation provides that a pre-
existing injury or disease will be considered aggravated by 
active service where there is an increase in the disability 
during such service, unless there is a specific finding that 
the increase in the disability is due to the natural progress 
of the disease.  

Here, the objective audiological findings obtained in August 
1991 indicate that the veteran's hearing acuity diminished 
during service, and thus there is evidence that the 
disability increased in severity while the veteran was on 
active duty.  The service records corresponding to the 
veteran's second period of active service also reflect that 
he was exposed to acoustic trauma and was not afforded 
hearing protection.  In fact, the service records show that 
the service department determined that this injury was 
incurred in the line of duty, and his hearing profile was 
changed from H-1 to H-2.  In addition, Dr. Gonzalez stated in 
his February 1993 report that the veteran's impaired hearing 
was aggravated by his in-service exposure to acoustic trauma 
during his active service in the Persian Gulf War, explaining 
that the increase in the hearing thresholds at high 
frequencies was consistent with "noise exposure hearing 
loss."  The only negative medical evidence consists of the 
opinion offered by the May 2003 VA audiologist, who stated 
that the veteran's hearing loss was not aggravated by 
service.  That examiner, however, did not state whether the 
worsening was due to the natural progress of the condition; 
instead, she noted the pre-service origin of the disability 
and offered no other rationale in support of her conclusion.  
In light of the above, the Board finds that the evidence does 
not clearly and unmistakably show that the increase in the 
veteran's hearing impairment was solely due to the natural 
progress of the condition to rebut the presumption of 
aggravation.  As such, service connection is warranted.

As a final point, the Board notes that because service 
connection is being granted on a direct basis, an analysis of 
whether the provisions of 38 C.F.R. § 3.317 provide a basis 
for a grant of service connection is unnecessary.  In any 
event, the Board notes that VA has concluded that it would 
exceed the Secretary's statutory authority to compensate for 
aggravation of disabilities resulting from preexisting 
undiagnosed illnesses.  See 60 Fed. Reg. 6660 (Feb. 3, 1995).  


ORDER

Service connection for dysthymic disorder is granted.

Service connection for bilateral hearing loss is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


